Per Curiam :
It is not necessary to dispose of this case, to enter the field of observation or discussion suggested by the name of the Pearl Hiier Navigation and Improvement Company. It is not shown by the record that the company ever made or filed the bond required by law, as the foundation of its right or title to the land in controversy, nor does it appear from the record, that any patent signed by the Governor and countersigned by the Secretary of State, was ever issued to the company, for the land in question, or for any land.
The act of 1811, by which the company was created, did not divest the State of title to the land; but on the contrary, it expressly provided that the patents to the lands signed by the Governor and countersigned by the Secretary of State, should be issued by the State to the company, and it was made by the act a condition precedentJ;o this being done, that the company should file in the office of the Secretary of State, a bond with security, in the sum of fifty thousand dollars, and that the same should be approved by the Governor. There is a bond in the record which was filed in the office of the Secretary of State and approved by the Governor, but it does not purport to be the bond of the company, and.it is not, and cannot be regarded as such.
The proposition is too plain for argument, that if a patent issued for the land, without these conditions being complied with, it was void.

Affirmed.